NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A for fig.2 with claims 1-3, 5, 14, 18-19 and 21 in the reply filed on 10/22/2020 is acknowledged.
Claims 4, 6-13, 15-17, 20 and 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 14, 18-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHNG et al. (US 20120124388 A1).

a digital security system (i.e. fig.1 and 8) generating 610-618 [0023-0027] a unique token identification code (manufacturer will determine the serial number, print a barcode with the device identifier and the pass-code – i.e. codes 122 and 132 are needed to complete purchase of electronic device) for each token (i.e. token being the electronic-device with its own codes purchased by purchasers - barcode will be encrypted with the key that may be used later to decrypt the barcode) to be locked; [0023-0024, 0087] 
the digital security system storing in a security system database (i.e. 130 - unlocking-code server [0025-0026]) each token identification code; [0089]
for a token being purchased, a point-of-sale system 625 obtaining the unique token identification code from the token being purchased; [0090-0092]
the point-of-sale system [0028] sending the unique token identification code obtained from the token being purchased to the digital security system 628 [0091] for activation of the token being purchased; [0090-0092]
the digital security system receiving the unique token identification code sent from the point-of-sale system and comparing the received unique token identification code with token identification codes in the security system database [0091-0092] to authenticate the unique token identification code; and
the digital security system activating the unique token identification code (i.e. by way of unlocking code). [0091-0092]
Re claim 2, CHNG discloses [0042] the process of claim 1, wherein the unique token identification code for a given token to be secured comprises a numeric, alphanumeric or ASCII string that uniquely identifies its corresponding token.  

Re claim 5, CHNG discloses [0088] discloses the process of claim 1, wherein the unique token identification code for a given token is inscribed upon or otherwise affixed to its corresponding token in a machine-readable form. (i.e. software is used to store device data, such as device identifier, a manufacturer's serial number, and the pass-code)
Re claim 14, CHNG discloses (as applied for the method in claim 1) discloses a digital security system, comprising: SMRH:4812-6401-7613.1-4-Application No.: 16/362,563Attorney. Docket No.: 60FW-294478
unique token identification code generator circuit (i.e. circuits are required to generate codes) configured to generate a unique token identification code for each token to be locked; 
a database (i.e. servers with memory storage are considered databases (i.e. data shown in fig.5 is data than can be stored)) configured to store unique token identification codes generated by the unique token identification code generator circuit; 
a communication circuit (i.e. communication circuits are required for all data transmission as shown by fig.1) configured to receive from a point-of-sale system a unique token identification code for a token purchased at the point-of-sale system; 
a processor (i.e. processing circuitry or modules are required to process the method by system in fig.1) configured to activate the token purchased at the point of sale system; and 
the communication circuit configured to send to the point-of-sale system and activation message indicating that the purchased token is activated.  

Re claim 19, CHNG discloses (as applied for claim 3) discloses the digital security system of claim 14, wherein the unique token identification code for a given token is inscribed upon or otherwise affixed to its corresponding token in a human-readable form.  
Re claim 21, CHNG discloses (as applied for claim 5) discloses the digital security system of claim 14, wherein the unique token identification code for a given token is inscribed upon or otherwise affixed to its corresponding token in a machine-readable form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/1/2021